— In a proceeding pursuant to CPLR article 78 to review a determination of the Suffolk County Office of Employee Medical Review, which found the petitioner unqualified for appointment to the position of Suffolk County Police officer, the petitioner appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Orgera, J.), entered December 15, 1987, as, upon reargument, adhered to its prior determination dismissing the proceeding.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon a review of the record, including the confidential medical reports and evaluations, we conclude, as did the Supreme Court, that the respondent’s determination was rendered upon a rational basis (see, Matter of Brussel v LoGrande, 137 AD2d 686). We have considered the petitioner’s remaining contentions and find that they are without merit. Mangano, J. P., Brown, Rubin and Kooper, JJ., concur.